Donley, J.
—The matter in controversy in this case is less than $100. The issuing of the writ and the service thereof on the defendant gave the justice of the peace, who •tried the cause, jurisdiction.
*159It is believed that the judgment of the justice was erroneous. The appellant might have corrected this error by certiorari from the District Court.
That an injunction was not the remedy, is believed to have been settled by this court in the case of Fitzhugh v. Orton, 12 Tex., 5; Smith v. Ryan, 20 Id., 664; Rotzein v. Cox, 22 Tex., 65. The judgment is
Affirmed.